Case 3:19-cr-04240-JLS Document 39 Filed 09/12/21 PageID.95 Page 1 of 5



 1    Charles N. Guthrie (SBN 76644)
 2   Attorney at Law
     121 Broadway, # 531
 3   San Diego, California 92101
 4   Tel: 619-230-8598
     Attorney for Defendant
 5
     Jeffrey Lawrence Harrell
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
10                      (HON. JANIS L. SAMMARTINO)
11
     UNITED STATES OF AMERICA,       )    Case No. 19 CR 4240 - JLS
12                                   )
13                  Plaintiff,       )    SENTENCE MEMORANDUM
                                     )
14
     v.                              )    Date: September 17, 2021
15                                   )    Time: 10:30 a.m.
     JEFFREY LAWRENCE HARRELL, )          Court: Hon. Gonzalo P. Curiel
16
                                     )
17                  Defendant.       )    Sealed Exhibit 1, Psychiatric
18
                                     )    Report, Joseph McCullaugh, PH. D.
                                     )
19                                   )
20   ________________________________)

21
22
          NOTICE: TO THE ABOVE-ENTITLED COURT AND RANDY
23
     GROSSMAN, UNITED STATES ATTORNEY AND MEGHAN HEESCH,
24
25   ASSISTANT UNITED STATES ATTORNEY, HERE COMES DEFENDANT
26   JEFFREY LAWRENCE HARRELL AND THROUGH HIS CJA ATTORNEY
27
     FILES THIS SENTENCE MEMORANDUM.
28

                                                        19 CR 4240- JLS
Case 3:19-cr-04240-JLS Document 39 Filed 09/12/21 PageID.96 Page 2 of 5



 1                                              I
 2
                          GOAL OF SENTENCE MEMORANDUM
 3
             (Less than 30 months in the new California counterfeiting case
 4
                and concurrent time in the Montana counterfeiting case)
 5
 6
           The goal of this sentence memorandum is to convince the court this 42 year-

 7   old, United States Citizen, who experienced a traumatic crisis in his early high-
 8   School life when—      he was associated and stigmatized with his best friend’s
 9
     murdering of another person. His best friend confessing that he committed the
10
     murder to Jeffrey and thereafter Jeffrey was subpoenaed to court to testify against
11
12   his friend. Which all taken together in his high school community stigmatized
13   Jeffrey and spiraled his life into a life of drug use culminating in his eventual first
14
     arrest at the age of 31.
15
           The Probation Officer, Steven Evert as well as Psychologist Joseph
16
17   McCullaugh are in agreement that Mr. Harrell needs drug counseling and mental
18   health counseling to deal with his use of drugs and overcome/ understand his early
19
     life trauma (being stigmatized when his friend was convicted of murder) he having
20
     to go to court and testify as to his friends confession to him.
21
22         The court is moved sentence Mr Harrell to less than 30 months and run his

23   Montana Supervised Release sentence concurrent.
24
                                                II
25
                                      STATUS OF CASE
26
27         In defendant’s first counterfeiting case in Montana he received 37 months,
28

                                               -2-                19 CR 4240- JLS
Case 3:19-cr-04240-JLS Document 39 Filed 09/12/21 PageID.97 Page 3 of 5



 1   and the Montana Probation Officer now recommends for violating Supervised
 2
     Release a 24 month sentence. (Amended Petition, Pg. 5, 4/25/2019) The
 3
     recommendation of the Probation Officer in the San Diego, in his new
 4
 5   counterfeiting case is 41 months. (PSR Pg. 19, Para. 91) The San Diego
 6   Prosecution recommends 40 months in his new counterfeiting case and that the
 7
     Montana Revocation case run 18 months consecutive. (Prosecution Sentence
 8
     Memorandum, Pg 2, LL. 1-7; Prosecution Sentence Summary chart)
 9
10                                            III
11                   MENTAL HEALTH AND DRUGS DEPARTURE
12                              U.S.S.G. 5H1.3

13         The defense brings forth a new insight into Mr. Harrell’s criminality and
14
     recommends he receive both drug counseling and mental health counseling to deal
15
     with an early age trauma. (See Variance Motion/ USSG 5H1.3)
16
17         The defense offers the argument that an early life experience in high school
18   affected Mr. Harrell’s life and pushed him toward using drugs and consequential
19
     theft crimes to acquire monies to purchase drugs. The defense brings forth a new
20
     insight into Mr. Harrell’s criminal past which focuses on his early high School
21
22   experience wherein his high school friend committed a murder and he lost his

23   friend (convicted of murder) as well as Mr. Harrell himself, becoming stigmatized
24
     at an early high-school age as the-close-friend of the murderer. Both the Probation
25
     Officer’s report, as well as the psychiatric report, Sealed Exhibit 1, recognize the
26
27   role that the friend’s loss and consequential stigma played in Mr. Harrell’s life.

28

                                              -3-               19 CR 4240- JLS
Case 3:19-cr-04240-JLS Document 39 Filed 09/12/21 PageID.98 Page 4 of 5



 1         Dr. McCullaugh, was unable to diagnose Mr. Harrell with a post traumatic
 2
     psychological injury. However, the loss of Mr. Harrell’s friend plays on Mr.
 3
     Harrell’s mind in a bothersome manner and is recognized in the reports of both Dr.
 4
 5   McCullaugh as well as Probation Officer Steven Evert.
 6         Dr. McCullaugh recommends that post-sentencing, Mr. Harrell participate
 7
     in psychological treatment/ therapy to help him with compromised judgment, and
 8
     “. . . lack of perspective on how his actions may affect others, and concerns over
 9
10   the role his early trauma/ and or loss has impacted his latter functioning.” (See
11   Psychological Report, McCullaugh, Pg. 11, 4th Para.)
12
                                              IV
13
                         SUBSTANTIAL VARIANCE BASED ON
14                         DRUG AND MENTAL PROBLEMS
15
           The United States Sentence Guidelines allow a departure from the
16
17   guidelines when an aspect of a defendant’s case is not adequately considered by
18
     the guidelines. (Title 18 U.S.C. 3553 (a)(2); U.S.S.G. 5K2.0(a)(1)(2)) The
19
20   guidelines further allow departure when there is a combination of factors no one of

21   them by itself being sufficient to allow departure; however, combined make the
22
     case an exceptional one for departure. (U.S.S.G. 5K2.0 ( c )) Here we have an
23
24   unusual case where a defendant first non-violently breaks the law when he is 31
25
     years-of-age and does so with the use of drugs. Coming from a supportive family
26
     he candidly acknowledges the wrongfulness of his actions and seeks counseling
27
28

                                             -4-               19 CR 4240- JLS
Case 3:19-cr-04240-JLS Document 39 Filed 09/12/21 PageID.99 Page 5 of 5



 1   for his problems.
 2
                                             V
 3
 4                                     ARGUMENT
 5
           United States Sentencing Guidelines, 5H1.3, allows the court to consider
 6
     mental and emotional conditions with drugs and other offender characteristics
 7
 8   which are present to an unusual degree. The new insight into Mr. Harrell’s early
 9
     high-school life makes him deserving of a sentence that embraces his mental
10
11   problems as well as his drug problems. He comes to court with supportive parents

12   and a positive attitude about getting counseling for his drug and mental problems.
13
     The court is moved to substantially vary his counterfeiting sentence downward
14
15   below 30 months and run his Montana supervised release time concurrent along
16
     with a future supervised release that involves psychological counseling and drug
17
     counseling.
18
19   Respectfully submitted,
20
     September 12, 2021
21
22   S/Charles N. Guthrie
     Charles N. Guthrie, Atty at Law
23
24
25
26
27
28

                                            -5-               19 CR 4240- JLS
